DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, provisionally, of Group I: claims 1-17, in the “Response to Election / Restriction Filed - 05/02/2022”, is acknowledged. 
However, applicant did not distinctly indicate whether election is with or without traverse, and because of Applicant’s not pointing out any supposed errors in the restriction requirement, apropos of (MPEP § 818.01(a)), the election has been treated as an election without traverse. See MPEP FP 8.25.02. Further, as no reasons for “provisional election” was given, the election for the claims 1-17 is considered final.
This office action considers claims 1-18 pending for prosecution, of which, non-elected, without traverse, claim 18 is withdrawn, and elected claims 1-17 are examined on their merits. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the instant claim recites limitation in view of claim 1 “the temperature" (claim 2, line 1). There are insufficient antecedent basis for this limitation in the claim. Clarification and/or correction are/is required.
Regarding Claim 3, this is indefinite because of their dependency status from claim 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (20; Fig 7; [0050] or C 8, L 1-67) = (element 60; Figure No. 7; Paragraph No. [0050]) or Column No 8, Line Nos. 1-67. For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-6 and 13-15  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mehregany; Mehran (US 5966066 A; hereinafter Mehregany).
1. Mehregany teaches a MEMS structure (10), comprising (See the entire documents, Figs 1a-2d,3-8g, specifically Fig 3, 7/8g, and as cited below): 
Ll

    PNG
    media_image1.png
    187
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    269
    695
    media_image2.png
    Greyscale
           Mehregany  Figure 1a                                     Mehregany  Figure 7


a latch (36; Fig 7); 
a first lever (20) designed to move past the latch as a result of flexure in the event of a change in a parameter in a first direction (Horizontal), and to latch in place at the latch (36; detailed in Fig 1d) if a change in the parameter in a second direction different than the first direction subsequently takes place; and 
a second lever (30) designed to move past the first lever (20) as a result of flexure in the event of the change in the parameter in the second direction, and to latch in place at the first lever (Fig 1d) if a change in the parameter (temperature; C 9, L 1-4) the first direction takes place after the change in the parameter in the second direction .  
2. Mehregany as applied to the MEMS structure as claimed in claim 1, further teaches, wherein the parameter is the temperature (temperature; C 9, L 1-4), and wherein the first lever (20) and the second lever (30) each comprise at least two material layers (Figs 3, 7; C 5, L 46-55; claims 4) designed to flex in the event of changes in the temperature (C 9, L 11-15).  
3. Mehregany as applied to the MEMS structure as claimed in claim 2, further teaches, wherein (claim 4) the first lever (20) is designed to move past the latch  as a result of flexure in the event of cooling below a first limit temperature and to latch in place at the latch , and the second lever (30) is designed to move past the first lever (20) in the event of subsequent heating above a second limit temperature and to latch in place at the first lever (20).  
4. Mehregany as applied to the MEMS structure as claimed in claim 1, further teaches, wherein the first lever (20) has a first section (28; Fig 3) and a second section (29), the first section (25) is designed to latch in place at the latch (36), and the second lever (30) is designed to latch in place at the second section (25) of the first lever (20) (construed from C 5, L 25-32: the beams 20 and 30 overlap in that the sensing beam 30 is disposed in opposed relation to a first surface 25 of p + silicon portion 26 of the resetting beam 20).  
5. Mehregany as applied to the MEMS structure as claimed in claim 4, further teaches, wherein the first (20) and second (30) levers are designed to flex in a direction perpendicular (construed from C 6, L 18-21: This causes the sensing beam 30 to slip off the resetting beam 20, as shown in FIG. 1(c). Since the sensing beam 30 is more flexible than the resetting beam 20, it will have a larger vertical deflection than beam 20 after the slip occurs, also shown in FIG. 1(c)) to a substrate plane of a substrate in which the MEMS structure is formed.  
6. Mehregany as applied to the MEMS structure as claimed in claim 4, further teaches, wherein the first and second levers are designed to flex in a direction parallel (construed from C 6, L 15-17: As the ambient temperature increases above a preset temperature, the horizontal deflections of the beams 20, 30 surpass their initial overlap). to a substrate plane of a substrate in which the MEMS structure is formed.   (6,9-10)
13. Mehregany as applied to the MEMS structure as claimed in claim 1, further teaches, wherein the latch has a sliding surface (construed from C 6, L 15-19: As the ambient temperature increases above a preset temperature, the horizontal deflections of the beams 20, 30 surpass their initial overlap. This causes the sensing beam 30 to slip off the resetting beam 20, as shown in FIG. 1(c)) which leads to a latching end of the latch and along which the first section of the first lever slides if the first lever moves past the latch in the event of the change in the parameter in the first direction, wherein the first lever latches in place at the latching end if the change in the parameter in the second direction different than the first direction subsequently takes place.  
14. Mehregany as applied to the MEMS structure as claimed in claim 1, further teaches, further comprising: an electrical circuit, wherein a detectable property of the electrical circuit (21; Fig 3/7; C 6, L 40-65) is altered as a result of the second lever latching in place at the first lever.  
15. Mehregany as applied to the MEMS structure as claimed in claim 14, further teaches, further comprising: an electrical switch (C 13, L 15-24 and C 6, L 40-65) that is closed if the second lever latches in place at the first lever.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mehregany; Mehran (US 5966066 A; hereinafter Mehregany) in view of Yazdi; Navid (US 20170102249 A1; hereinafter Yazdi).
16, 17. While Mehregany as applied to the MEMS structure as claimed in claim 14 or 1, discloses mechanical memory latch or sensor, wherein the activation of which is triggered by a change of conditions, e.g., temperature, acceleration and/or pressure (C 1, L 6-20), but does not expressly disclose, (the structure) further teaches,
For claim 16:  wherein the electrical circuit is a radio- frequency resonant circuit and the detectable property is the resonant frequency of the radio-frequency resonant circuit, or wherein the electrical circuit comprises a surface acoustic wave filter, wherein the detectable property is a changed response behavior of the surface acoustic wave filter.  
For claim 16:  an RFID tag comprising a MEMS structure as claimed in claim 1, wherein a bit of the RFID tag is irreversibly switched if the second lever latches in place at the first lever.  
However, in the analogous art, Yazdi teaches electromechanical devices and electromechanical device-based modules, systems, and methods capable of monitoring environmental conditions, such as physical, electromagnetic, thermal, and/or chemical parameters within an environment ([0002]), wherein (Fig 1; [0018]) MEMS 10  in the form of a radio frequency identification (RFID) tag that may contain one or more arrays of electromechanical sensing devices comprising sensing elements of the types discussed above. FIG. 1 represents components of the module 10 as including a substrate 12 that carries a sensor package 14 containing the sensing devices. The module 10 is also represented as including electronic circuitry, represented in FIG. 1 as including, but not limited to interface electronics 16, an RFID front-end transceiver 20, and an antenna 22. The interface electronics 16 may be adapted to digitally process the outputs generated by the sensing elements of the package 14 to produce a module output that can be wirelessly transmitted by the transceiver 20..

    PNG
    media_image3.png
    310
    419
    media_image3.png
    Greyscale

Yazdi Figure 1
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Yazdi’s teaching into Mehregany’s structure, such that, the combination of (Mehregany and Yazdi ) will have structure: 
For claim 16:  wherein the electrical circuit is a radio- frequency resonant circuit and the detectable property is the resonant frequency of the radio-frequency resonant circuit (in view of Yazdi) , (or wherein the electrical circuit comprises a surface acoustic wave filter, wherein the detectable property is a changed response behavior of the surface acoustic wave filter).  
For claim 16:  an RFID tag comprising a MEMS structure as claimed in claim 1, wherein a bit of the RFID tag (in view of Yazdi) is irreversibly switched if the second lever latches in place at the first lever.  
The ordinary artisan would have been motivated to modify Mehregany in the manner set forth above, at least, because Mehregany suggests to use the structure for various application and  Yazdi’s teaching will configure the structure for specific application (Yazdi [Abstract]) to ensure successful device of usage.
Allowable Subject Matter
Claims 7, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form rewriting to overcome the rejection, set forth in this Office action in section II, above, and to include all of the limitations of the base claim and any intervening claims.
Regarding claims {8,11} and 10 as this inherit the allowable subject matter from claims 7 and 9 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896  
May 20, 2022